Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes that the claims are currently REPLETE with grammatical errors, typographical errors, and inconsistencies. While Examiner has attempted to list all such errors below, given the current state of the claims Applicant is requested to review them in detail for any additional issues not listed. In particular, several claims are written in rough bullet-point language which lack grammatical consistency and use shortened or abbreviated phrasing. Applicant is reminded that claims must be in the form of a sentence.

Claims 20-23, 30, 32, 33, 36, and 37 objected to because of the following informalities:  
Claim 20 recites “to treat pain to treat pain” in lines 6-7.
Claim 21 recites “diagnosis, comprises” in lines 1 and 2, which appears to be a typographical error.
Claim 22 recites “at least one of:…ii. Claim of spider bite methicillin-resistant Staphylococcus aureus (MRSA)” in lines 12 and 14, which contains multiple grammatical errors.
Claim 22 recites “(PIMP)” in line 18 which Examiner assumes is a typographical error.
Claim 22 recites “evidence of drug use through at least one of:… Medical Record Review” in lines 16 and 25, which is not grammatically consistent. 
Claim 22 recites “evidence of drug use through at least one of:… Oral history…” in lines 16 and 26, which is not grammatically consistent.
Claim 23 recites “determining at least one of:… Contraband search of patient” in lines 2 and 3, which contains grammatical errors.
Claim 23 recites “determining at least one of:… restriction of visitors of patient” in lines 2 and 4, which contains grammatical errors.
Claim 23 recites “determining at least one of:… Checking PDMP” in lines 2 and 5, which contains grammatical errors.
Claim 23 recites “determining at least one of:… Confirming what narcotic medications patient has at home” in lines 2 and 6, which contains typographical and grammatical errors.
Claim 23 recites “determining at least one of:… Call methadone clinic and conform last appointment” in lines 2 and 7, which contains typographical and grammatical errors.
Claim 23 recites “determining at least one of:… History of paying cash for medications” in lines 2 and 8, which contains grammatical errors.
Claim 23 recites “determining at least one of:… Accessing whether or not patient has insurance” in lines 2 and 4, which contains grammatical errors.
Claim 30 recites “Additional Test and Data Points” in line 3, which contains grammatical errors.
Claim 30 recites “at least one of: i. Urine Toxicology Screen” in lines 3 and 4, which contains grammatical errors.
Claim 30 recites “at least one of:… ii. Prescription Drug Monitoring Program (PDMP)” in lines 3 and 5, which is not grammatically consistent.
Claim 30 recites “at least one of:… iii. Emergency room work-up” in lines 3 and 6, which is not grammatically consistent.
Claim 30 recites “at least one of: i. Measurement of Pain Scores” in lines 8 and 9, which contains grammatical errors.
Claim 30 recites “Recording, of vitals” in line 10, which contains grammatical errors.
Claim 30 recites “Moni Wring” in line 14, which appears to be a typographical error.
Claim 30 recites “nursing staff and doctor” in line 14, which contains grammatical errors.
Claim 32 recites “at least one of: i. Patient well controlled” in lines 11 and 12, which contains grammatical errors.
Claim 32 recites “at least one of: i. Patient poorly controlled” in lines 11 and 13, which contains grammatical errors.
Claim 32 recites “patient inconsistences” in line 15, which appears to be a typographical error.
Claim 33 recites “at least one of: i. Seven-day supply…” in lines 9-10 and 14-15, which contain grammatical errors.
Claim 33 recites “Reviewing prescription drug monitoring program (PDMP) to determine” in line 4, which contains grammatical errors.
Claim 33 recites “at least one of: ii. Referral to…” in lines 9 and 11, and lines 14 and 16, which contain grammatical errors.
Claim 36 recites “naloxone providers pain control” in line 5, which contains grammatical errors.
Claim 37 recites “in advance of patient leaving…” in line 3, which contains grammatical errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 20-26 and 27-37 are drawn to respective methods, each of which is within the four statutory categories. 

Step 2A(1)
Claim 20 recites, in part, performing the steps of:
determining an initial presentation diagnosis of the patient;
determining a differential diagnosis of the patient;
determining early treatment factors for the patient; and
administering a pharmaceutical drug to the patient in accordance with a treatment initiation phase, an inpatient care phase, a discharge phase or a chronic management phase to treat pain to treat pain.

 These steps set out a method of organizing human activity in the form of managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of determining information about a patient including an initial presentation, differential diagnosis, and early treatment factors, and then administering a drug to the patient. These steps describe the actions of a healthcare provider evaluating a patient and then providing treatment in the form of a pharmaceutical drug.

Independent claim 27 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the above claims do not recite any additional elements. 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
As noted above, the above claims do not recite any additional elements and therefore do not include additional elements that are sufficient to amount to significantly more than the abstract idea 

Depending Claims

Claim 21 recites wherein determining the initial presentation diagnosis, comprises determining a locus or loci and source of pain comprising at least one of chronic pain, trauma, post-operation pain, cancer pain, trip, fall, and abscess from cellulitis. These limitations fall within the scope of the abstract idea set out above.

Claim 22 recites wherein determining the differential diagnosis comprises determining at least one of a) a history of pain comprising duration and origin, a history of pain relief comprising use of non-opioid analgesics, and use of opioid analgesics by the patient; b) at least one of patient drug allergies, patient requests for specific drugs and patient requests for specific routes of administration; c) objective evidence of patient withdrawal; d) patient history of controlled substance use; e) patient history of controlled substance abuse; f) frequency of patient hospital admissions; g) patient history of illicit drug use; h) evidence of drug use comprising at least one of: i. Abscess/cellulitis from intravenous drug abuse (IVDA), ii. Claim of spider bite methicillin-resistant Staphylococcus aureus (MRSA), i) records of attempts at detoxifying; and j) evidence of drug use through at least one of: Drug/Toxicity screen for drugs or alcohol, Prescription Drug Monitoring Programs (PIMP), Patient requesting a certain route of administration, Patient stating several drug allergies to lower schedule drugs or non-scheduled drugs, Demanding/Difficult patients, Patient asking for at least one of diphenylhydramine, a benzodiazepine, a muscle relaxant and an opioid, Medical Record Review, Oral History of drug and alcohol consumption comprising at least one of: History of opioid use, Methadone use, History of large quantity of short acting opioids, and Previous convictions for driving under the influence (DUI). These limitations fall within the scope of the abstract idea set out above.

Claim 23 recites wherein determining early treatment factors comprises determining at least one of: Contraband search of patient; a) Restriction of visitors of patient; b) Checking PDMP; c) Confirming what narcotic medications patient has at home; d) Call methadone clinic and conform last appointment; e) History of paying cash for medications; and f) Accessing whether or not patient has insurance. These limitations fall within the scope of the abstract idea set out above.

Claim 24 recites wherein the pain is acute pain or chronic pain. These limitations fall within the scope of the abstract idea set out above.

Claim 25 recites wherein the pharmaceutical drug is selected from a group consisting of an opioid, buprenorphine, naloxone, a nonsteroidal anti-inflammatory, acetaminophen, a muscle relaxant, an antidepressant and an anticonvulsant. These limitations fall within the scope of the abstract idea set out above.

Claim 26 recites wherein the patient suffers from substance abuse and is in need of acute medical care, or wherein the patient is on high dose opiates with unrelieved and persistent severe pain, or the patient has frequent admissions for uncontrolled pain, or wherein the patient has previously suffered a drug overdose. These limitations fall within the scope of the abstract idea set out above.

Claim 28 recites wherein the plurality of patients are treated uniformly by a plurality of system-participating healthcare providers. These limitations fall within the scope of the abstract idea set out above.

Claim 29 recites wherein the plurality of system-participating healthcare providers treat each of the plurality of patients based on a set number of predetermined measurements, wherein each patient is classified according to need and capability. These limitations fall within the scope of the abstract idea set out above.

Claim 30 recites wherein the treatment initiation phase comprises determining a patient’s designation based on at least one of: A) Additional Test and Data Points comprising at least one of: i. Urine Toxicology Screen, ii. Prescription Drug Monitoring Program (PDMP), iii. Emergency room work-up, and iv. Self-reported opioid use, and B) Treatment Efficacy comprising at least one of: i. Measurement of Pain Scores, ii. Recording, of vitals, iii. Documenting sleep patterns, iv. Monitoring disruptive behavior comprising at least one of aggressiveness, demanding behavior, hostile, threatening and intimidating behavior, and v. Moni Wring calls to nursing staff and doctor. These limitations fall within the scope of the abstract idea set out above.

Claim 31 recites making a treatment decision for each patient based on the Initial Presentation and Differential Diagnosis, wherein when a patient is diagnosed as low risk, treating the patient with an opioid or an opiate, wherein when a patient is diagnosed as high risk, treating the patient using a short time opioid patient controlled analgesia (PCA) or buprenorphine alone or in combination with naloxone. These limitations fall within the scope of the abstract idea set out above.

Claim 32 recites wherein the inpatient care phase comprises determining a patient’s designation based on at least one of: A) Additional Data Tests and Data Points comprising at least one of: i. Adequacy of pain control, and ii. Nothing by Mouth (NPO) status, B) Treatment Efficacy comprising at least one of: i. Pain score, ii. Vital signs for withdrawal, iii. Drug screen for possible inconsistency, iv. Behaviors and truthfulness of patient, and C) Treatment Decisions comprising at least one of: i. Patient well controlled - continue treatment, ii. Patient poorly controlled - adjust treatment and consider adjuvant of buprenorphine or buprenorphine with naloxone, iii. Patient inconsistences on therapy, and iv. Adequacy of pain control. These limitations fall within the scope of the abstract idea set out above.

Claim 33 recites wherein the inpatient care phase comprises determining a patient’s designation based on at least one of: A) Additional Tests and Data Points comprising at least one of: i. Reviewing prescription drug monitoring program (PDMP) to determine the appropriateness of discharge medications, and ii. Determining presence or absence of insurance coverage to lessen hurdles to patient access to (1) affordable medication per insurance formulary; (2) affordable treatment post discharge, and (3) substance abuse treatment, B) Risk of Reoccurrence Mitigation comprising at least one of: i. Seven-day supply of pain medication provided at time of discharge with a guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment where appropriate via social services or private concern, and C) Treatment Decisions comprising at least one of: i. Seven-day supply of medication and guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment facility or private practice (where applicable). These limitations fall within the scope of the abstract idea set out above.

Claim 34 recites wherein the Chronic Management Phase comprises providing each patient sufficient medication to treat pain for 1 week and allowing about 1 week to follow up with a qualified healthcare provider or to coordinate with hospital staff prior to discharge to attain proper social services. These limitations fall within the scope of the abstract idea set out above.

Claim 35 recites wherein the treatment initiation phase, inpatient care phase, discharge phase and chronic management phase each comprises time, location and staff components for utilizing limited resources. These limitations fall within the scope of the abstract idea set out above.

Claim 36 recites wherein the time, location, and staff components for the treatment initiation phase comprise at least one of: a) Patient controlled analgesia (PCA) placement and use for faster pain control with less need for nursing intervention; b) Buprenorphine or buprenorphine and naloxone providers pain control for longer periods with less need for nurse intervention; and c) Monitoring of administration and dosage times. These limitations fall within the scope of the abstract idea set out above.

Claim 37 recites wherein the time, location, and staff components for the treatment initiation phase comprise at least one of: a) Providing prescriptions in advance of patient leaving an inpatient facility; b) Recommending filling a prescription on-site when possible (beds-to-meds); and c) Providing substance abuse referrals as appropriate. These limitations fall within the scope of the abstract idea set out above.

Claims 20-37 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, 29, 30, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 22, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a differential diagnosis based on “a history of pain comprising duration and origin, a history of pain relief comprising use of non-opioid analgesics, and use of opioid analgesics by the patient,” “at least one of patient drug allergies, patient requests for specific drugs and patient requests for specific routes of administration,” “evidence of drug use comprising at least one of: Abscess/cellulitis from intravenous drug abuse (IVDA), Claim of spider bite methicillin-resistant Staphylococcus aureus (MRSA),” “records of attempts at detoxifying,” “evidence of drug use through at least one of:… Prescription Drug Monitoring Programs (PIMP)… Demanding/Difficult patients, Patient asking for at least one of diphenylhydramine, a benzodiazepine, a muscle relaxant and an opioid, Medical Record Review,” or “Oral History of drug and alcohol consumption comprising at least one of: History of opioid use, Methadone use, History of large quantity of short acting opioids, and Previous convictions for driving under the influence. 
The claim does not recite how any of these elements are used to actually determine a differential diagnosis, and no description is provided in the disclosure of how the function of actually determining a differential diagnosis using any of these pieces of information would actually be performed. While some of these elements are listed in Figure 2B under the heading “Differential Diagnosis for low vs high risk patients,” there is no disclosure of how any of these elements are actually used to make that differential diagnosis, and merely listing potential information which could be used in such a determination is not sufficient to provide written description support for the function of making the determination.
With further regard to claim 22, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining the differential diagnosis based on “determining at least one of:…frequency of patient hospital admissions,…patient history of drug use,…patient requesting a certain route of administration…”. 
While these elements are listed in the table following paragraph 21 of the published disclosure, this table is not described in the disclosure as used to determine a “differential diagnosis.” Even if determining whether a patient is high risk were construed as determining a differential diagnosis, the table lists these elements under “Any Two or More of the Following” may indicate that the patient is high risk, i.e. one or more of these criteria is not disclosed as sufficient to determine a high risk.

With regard to claim 23, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining early treatment factors by “determining at least one of:…Contraband search of patient…Restriction of visitors of patient…Checking PDMP…Confirming what narcotic medications patient has at home…Call methadone clinic and conform last appointment…History of paying cash for medications; and…Accessing whether or not patient has insurance.” 
The claim does not recite how any of these are “determined,” and the disclosure does not provide any description of how “early treatment factors” are determined by determining these factors are determined.

With regard to claim 29, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of classifying each patient “according to need and ability” as recited in line 3. 
The disclosure does not provide any description of patient “need and ability,” how a patient would be classified according to these, or what classifications patients would be classified into.

With regard to claim 30, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “determining a patient's designation based on at least one of: A) Additional Test and Data Points comprising at least one of: i. Urine Toxicology Screen, ii. Prescription Drug Monitoring Program (PDMP), iii. Emergency room work-up, and iv. Self-reported opioid use, and B) Treatment Efficacy comprising at least one of: i. Measurement of Pain Scores, ii. Recording, of vitals, iii. Documenting sleep patterns, iv. Monitoring disruptive behavior comprising at least one of aggressiveness, demanding behavior, hostile, threatening and intimidating behavior, and v. Moni Wring calls to nursing staff and doctor.”
While Figure 2B lists several of these elements under the headings of “Additional Tests and Data” and “Measures of treatment efficacy,” the disclosure does not provide any description of how any of these factors are actually used to “determine a patient’s designation.”


With regard to claim 33, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “determining a patient's designation based on at least one of: A) Additional Tests and Data Points comprising at least one of: i. Reviewing prescription drug monitoring program (PDMP) to determine the appropriateness of discharge medications, and ii. Determining presence or absence of insurance coverage to lessen hurdles to patient access to (1) affordable medication per insurance formulary; (2) affordable treatment post discharge, and (3) substance abuse treatment, B) Risk of Reoccurrence Mitigation comprising at least one of: i. Seven-day supply of pain medication provided at time of discharge with a guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment where appropriate via social services or private concern, and C) Treatment Decisions comprising at least one of: i. Seven-day supply of medication and guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment facility or private practice (where applicable).”
While Figure 2B lists several of these elements under the headings of “Discharge: Additional Tests & Data points,” “Discharge: Risk of reoccurrence,” and “Discharge: Treatment Decisions,” the disclosure does not provide any description of how any of these factors are actually used to “determine a patient’s designation.”

With further regard to claim 33, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “lessen[ing] hurdles to patient access to (1) affordable medication per insurance formulary; (2) affordable treatment post discharge, and (3) substance abuse treatment.” The claim recites, in part, “determining presence or absence of insurance coverage” to lessen hurdles to patient access,” but does not further recite how determining presence or absence of insurance coverage accomplishes the function of “lessening hurdles” to the subsequent elements. The disclosure provides no description of how this function is performed, or even descriptions of what constitutes “hurdles” in this context. 
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

With regard to claim 35, the newly added recitation of "wherein the…chronic management phase [comprises] time, location, and staff components" appears to constitute new matter. Examiner was unable to find support for this newly added language within the specification as originally filed. Examiner notes that Figures 2A and 2B do not list “Time and location and staff” under chronic management.
With further regard to claim 35, while Examiner asserts below that the recitation of “for utilizing limited resources” constitutes non-functional descriptive material, Examiner notes that this limitation would lack written description support is construed as functional. Specifically, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “utilizing limited resources” based on “the treatment initiation phase, inpatient care phase, discharge phase and chronic management phase each comprises time, location and staff components.” While paragraphs 36 and 62 mention limited resources, neither paragraph addresses how time, location and staff components of all of the treatment initiation phase, inpatient care phase, discharge phase and chronic management phase “utilize” limited resources or what such resources actually are.
Claims 36 and 37 inherit the deficiencies of claim 35 through dependency and are likewise rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 28-30, 32-34, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 22 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “spider bite methicillin-resistant Staphylococcus aureus (MRSA)” in line 14. It is not clear what “spider bite” methicillin-resistant Staphylococcus aureus is intended to reference given that this is not a term of art and is not explained in the disclosure.
Claim 22 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Demanding/Difficult patients” in line 22. The use of a “/” makes it unclear whether the claim is reciting the terms “demanding” and “difficult” as equivalent in scope, and if not whether the terms are being recited in the alternative or in combination. Furthermore, the recitation of “patients” in line 22 lacks antecedent basis because only a singular patient is previously recited in the claim.

Claim 23 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “determining at least one of: Contraband search of patient” in lines 2 and 3. Specifically, it is not clear what it means to “determine” a contraband search of a patient in the context of the claim, such as whether the claim is reciting determining the results of a contraband search of a patient, determining whether a contraband search is necessary, or some other meaning.
Claim 23 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “determining at least one of:… Restriction of visitors of patient” in lines 2 and 4. It is not clear what is meant by “determining” restriction of visitors of a patient in the context of early treatment factors, and the disclosure does not provide further clarification.
Claim 23 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “determining at least one of:… Checking PDMP” in lines 2 and 5. It is not clear what is meant by “determining” “checking PDMP,” such as whether the claim is reciting that “PDMP” should be checked, results from checking “PDMP,” or some other construction. 
Claim 23 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “determining at least one of:… Call methadone clinic and confirm last appointment” in lines 2 and 7. It is not clear what is meant by “determining” Call methadone clinic, such as whether the claim is reciting a determination that a methadone clinic should be called, determining a result of calling a methadone clinic, or some other construction. 

Claim 28 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein the plurality of patients are treated uniformly by a plurality of system-participating healthcare providers.” Specifically, it is not clear what the scope and meaning of “uniformly” is in the context of the claim. While the disclosure uses the term in the same context as it is recited, it does not provide any description of how to construe the scope of what would qualify as “uniformly.” 
Claims 29 and 33 inherit the deficiencies of claim 28 through dependency and is likewise rejected.

Claim 30 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Additional Test and Data Points comprising at least one of:… Prescription Drug Monitoring Program…” in lines 3 and 5. It is not clear how “Prescription Drug Monitoring Program” is an additional test and data points given that it is neither a test nor itself a “data point,” and the claim does not recite any actual function of producing either using “Prescription Drug Monitoring Program.”
Claim 30 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Moni Wring calls to nursing staff and doctor” in line 14. It is not clear what is being referenced by “Moni Wring,” and Examiner requests that Applicant clarify the claim language.

Claim 32 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Vital signs for withdrawal” in line 8. Specifically, it is not clear what is meant by vital signs “for withdrawal” given that the claim only recites it as a component of treatment efficacy, and does not recite a particular function or action associated with the limitation.
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “drug screen for possible inconsistencies” in line 9. Specifically, it is not clear what this element is actually referencing, what is an “inconsistency” in the context of the claim, or what the scope of “possible” is, all of which is compounded by grammatical errors in the limitation. 
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “behaviors and truthfulness of patient” in line 10. Specifically, it is not clear what this element is actually referencing, especially in the context of treatment efficacy. 
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “patient well controlled – continue treatment” in line 12 because the use of a hyphen makes the scope of the claim, and any actual function being recited, unclear. 
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “patient poorly controlled – adjust treatment and consider adjuvant of buprenorphine or buprenorphine with naloxone” in lines 13 and 14.  
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “patient inconsistencies on therapy” in line 15. Specifically, it is not clear what is being referenced by this element or what constitutes an “inconsistency” on a therapy.
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Treatment Decisions comprising at least one of:… patient inconsistencies on therapy” in lines 11 and 15 because it is not clear how “patient inconsistences on therapy” is a type of treatment decision. Examiner notes that the claim does not recite determining treatment decisions using the elements in lines 12-16, but rather lists them as treatment decisions.
Claim 32 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “Treatment Decisions comprising at least one of:… Adequacy of pain control” in lines 11 and 16 because it is not clear how “Adequacy of pain control” is a type of treatment decision. Examiner notes that the claim does not recite determining treatment decisions using the elements in lines 12-16, but rather lists them as treatment decisions.

Claim 33 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “referral to substance abuse treatment where appropriate” in line 12. Specifically, it is not clear what the scope of “where appropriate” is within the context of the claim or how one would determine whether a referral is “appropriate.” 
Claim 33 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “or private concern” in lines 12 and 13. While this appears to be a typographical error, Examiner is unable to determine what element or concept this term is attempting to reference. Applicant is requested to clarify the language of the claim.
Claim 33 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “(where applicable)” in lines 17 and 18. This element renders the claim indefinite both because the use of parentheticals in this contexts makes it unclear whether the contained terms are intended to be required as part of the claim, and because Examiner is unable to determine what the scope of “where applicable” is in the context of this limitation. Neither the claim nor the disclosure provide a standard for when referral to substance abuse treatment facility or private practice is “applicable,” and there is no indication of what criteria would be used to determine when a referral is applicable.

Claim 34 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “about 1 week” in line 2. The term “about” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I) provides guidance on the use of terms of degree, including the use of the term “about,” and states that such terms have been held to be indefinite when the specification “lacked some standard for measuring the degrees intended.” The disclosure of the present invention provides no description of how one would determine a proper scope of “about” 1 week.
Claim 34 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “attain proper social services” in line 4. Specifically, it is not clear what the metes and bounds of the term “proper” are in the context of the claim given the existence of a huge variety of potential social services. It is not clear how one would accurately determine whether a specific social service would be “proper,” and therefore fall within the scope of the claim, given that no criteria for this determination are provided. 
 
Claim 36 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “faster pain control” in line 3, “less nurse intervention” in line 4, “longer periods” in line 5, and “less need for nurse intervention” in line 6. Specifically, the claim does not provide any context or comparison for what “faster” is faster than, what “less” is lesser than, or what “longer” is longer than. Given that there is no point of comparison to gauge these terms against, it is not clear how one would determine whether PCA, buprenorphine, or buprenorphine and naloxone in a given situation would satisfy these conditions.

Claim 37 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “(beds-to-meds)” in line 4. This element renders the claim indefinite both because the use of parentheticals in this contexts makes it unclear whether the contained terms are intended to be required as part of the claim, and because Examiner is unable to determine what the scope of “beds-to-meds” is in the context of this limitation. Furthermore, “beds-to-meds” does not appear to be a term or art and is not explained or defined in the disclosure.
Claim 37 is further indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “providing substance abuse referrals as appropriate” in line 5. Specifically, Examiner is unable to determine what the scope of “as appropriate” is in the context of this limitation. Neither the claim nor the disclosure provide a standard for when a substance abuse referral is “appropriate,” and there is no indication of what criteria would be used to determine when a referral is appropriate.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22 and 24-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du Pen et al (US Patent Application Publication 2003/0178031).

With respect to claim 20, Du Pen discloses the claimed method of treating pain in a patient, comprising:
determining an initial presentation diagnosis of the patient (Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain; Figure 6 shows evaluation of chronic pain and whether the pain is related to a tumor; [271] describes situations involving trauma pain patients and post-operative pain);

determining a differential diagnosis of the patient (Figure 6 shows evaluation of chronic pain; Figure 7 shows assessment of the type of patient pain such as nociceptive or neuropathic; Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain;);

determining early treatment factors for the patient (Figures 12B, 13, and 18B, Table 2, [79]-[86], and [143] describe determining whether the patient begins suffering from medication side effects; Figure 26A and [141] describe determining whether treatment can/will occur in a monitored setting or at home); and

administering a pharmaceutical drug to the patient in accordance with a treatment initiation phase, an inpatient care phase, a discharge phase or a chronic management phase to treat pain to treat pain (Figures 15-18A and 31A-31D show administration of different drugs to patients as part of pain protocols; Pages 8 and 9 list a plurality of different opioids for administration; [374]-[376], [385], and [412] describe administration of various NSAIDs; [560]-[564] describe administration of acetaminophen; [576] and [578]-[580] describe the administration of antidepressants).

With respect to claim 21, Du Pen discloses the method of claim 20. Du Pen further discloses, 
wherein determining the initial presentation diagnosis, comprises determining a locus or loci (Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain) and source of pain comprising at least one of chronic pain (Figure 6 shows evaluation of chronic pain), trauma ([271] describes situations involving trauma pain patients), post-operation pain ([271] describes situations involving post-operative pain), cancer pain (Figure 6 shows evaluation of whether the pain is related to a tumor), trip, fall, and abscess from cellulitis.

With respect to claim 22, Du Pen discloses the method of claim 20. Du Pen further discloses wherein determining the differential diagnosis comprises determining at least one of: 
a) a history of pain comprising duration and origin (Figure 2 shows charts illustrating different durations of chronic vs episodic pain; Figure 6 shows evaluation of chronic pain; Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain ), a history of pain relief comprising use of non-opioid analgesics ([52] describes taking analgesic history; [97], [98], and [102] provide an example patient history including Ibuprofen), and use of opioid analgesics by the patient (Figures 12A, 16A, and 20A describe determining whether the patient is on opioids; [97], [98], and [102] provide an example patient history including Percocet); 
b) at least one of patient drug allergies, patient requests for specific drugs ([1182] provides an example of a patient requesting an opioid in the context of drug seeking) and patient requests for specific routes of administration; 
c) objective evidence of patient withdrawal; 
d) patient history of controlled substance use (Figures 12A and 20A describe determining if the patient is using opioids; [122] describes determining if the patient has previously used opioids);
e) patient history of controlled substance abuse; 
f) frequency of patient hospital admissions; 
g) patient history of illicit drug use ([1188] describes determining if a patient has a history of using illicit drugs); 
h) evidence of drug use comprising at least one of:
i. Abscess/cellulitis from intravenous drug abuse (IVDA), 
ii. Claim of spider bite methicillin-resistant Staphylococcus aureus (MRSA), 
i) records of attempts at detoxifying; and
j) evidence of drug use through at least one of:
Drug/Toxicity screen for drugs or alcohol, 
Prescription Drug Monitoring Programs (PIMP), 
Patient requesting a certain route of administration, 
Patient stating several drug allergies to lower schedule drugs or non-scheduled drugs,
Demanding/Difficult patients, 
Patient asking for at least one of diphenylhydramine, a benzodiazepine, a muscle relaxant and an opioid ([1182] provides an example of a patient requesting an opioid in the context of drug seeking), 
Medical Record Review,
Oral History of drug and alcohol consumption comprising at least one of: 
History of opioid use,
Methadone use,
History of large quantity of short acting opioids, and
Previous convictions for driving under the influence (DUI).

With respect to claim 24, Du Pen discloses the method of claim 20. Du Pen further discloses: 
wherein the pain is acute pain  or chronic pain (Figure 6 shows evaluation of acute and chronic pain; [308] and [743] describe patients determined to suffer from acute pain; Figure 9 shows assessing whether a pain is severe and episodic, i.e. acute, or constant).

With respect to claim 25, Du Pen discloses the method of claim 20. Du Pen further discloses: 
wherein the pharmaceutical drug is selected from a group consisting of an opioid (Figures 31C and 31D list a plurality of opioids for prescription), buprenorphine (Column 2 on page 9 lists Buprenorphine as one of the potential medications), naloxone ([900] and [904] describe administering naloxone), a nonsteroidal anti-inflammatory (Figure 15 shows administration of NSAIDs; Figure 30 shows NSAIDs on potential treatment plans), acetaminophen ([560]-[564] describe administration of acetaminophen), a muscle relaxant, an antidepressant ([576], [578]-[580]; Figures 16B and 30 list antidepressants on a treatment plan) and an anticonvulsant (Figure 18A lists Gabapentin and other anticonvulsants for administration; Figure 30 lists anticonvulsants on a treatment plan).

With respect to claim 26, Du Pen discloses the method of claim 20. Du Pen further discloses: 
wherein the patient suffers from substance abuse and is in need of acute medical care, or wherein the patient is on high dose opiates with unrelieved and persistent severe pain ([138] describes indications for patients with intractable pain at high doses of opioids), or the patient has frequent admissions for uncontrolled pain, or wherein the patient has previously suffered a drug overdose.

While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the above limitations only constitute non-functional descriptive material. The patient suffering from substance abuse and being in need of acute medical care, the patient being on high dose opiates with unrelieved and persistent severe pain, the patient having frequent admissions for uncontrolled pain, or the patient having previously suffered a drug overdose does not have a functional relationship with the claimed method because these conditions do not affect or change any actual function required as part of the method. Neither claim 26 nor claim 20 from which it depends recites using this information as part of any function, and a characteristic of the patient which has no influence on the method is merely non-functional and descriptive material. Therefore, because these limitations do not functionally affect the recited steps of the method they do not serve to further limit the claimed method in view of the prior art.

With respect to claim 27, Du Pen discloses the claimed method of treating pain in a plurality of patients, comprising:
determining an initial presentation diagnosis of each patient (Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain; Figure 6 shows evaluation of chronic pain and whether the pain is related to a tumor; [271] describes situations involving trauma pain patients and post-operative pain);

determining a differential diagnosis of each patient (Figure 6 shows evaluation of chronic pain; Figure 7 shows assessment of the type of patient pain such as nociceptive or neuropathic; Figure 30 shows pain location included in assessment notes; Table 1, [56], and [99] describe determining the site or sites of pain);

determining early treatment factors for each patient (Figures 12B, 13, and 18B, Table 2, [79]-[86], and [143] describe determining whether the patient begins suffering from medication side effects; Figure 26A and [141] describe determining whether treatment can/will occur in a monitored setting or at home); and

administering a pharmaceutical drug to each patient in accordance with a treatment initiation phase, an inpatient care phase, a discharge phase or a chronic management phase to treat pain (Figures 15-18A and 31A-31D show administration of different drugs to patients as part of pain protocols; [374]-[376], [385], [412]; [560]-[564] describe administration of acetaminophen; [576] and [578]-[580] describe the administration of antidepressants).

With respect to claim 28, Du Pen discloses the method of claim 27. Du Pen further discloses:
wherein the plurality of patients are treated uniformly by a plurality of system-participating healthcare providers (Figures 6-9 and 11-13 provide example standardized protocols for assessing and treating each patient by respective healthcare providers; [42] describes “providers” using the treatment protocols with “patients,” i.e. a plurality of providers and patients).

With respect to claim 29, Du Pen discloses the method of claim 28. Du Pen further discloses: 
wherein the plurality of system-participating healthcare providers treat each of the plurality of patients based on a set number of predetermined measurements, wherein each patient is classified according to need and capability (Figures 7, 9, 11-14, 16, 18, and 28, and [66] provide example standardized protocols for assessing and treating each patient based on predetermined measurements of patient characteristics such as level of pain, origin and type of pain, and current medications, and where the patients are classified as needing different treatment approaches based on these characteristics. For example, a patient may be classified according to side-effect status, opioid tolerance, whether their pain is controlled, and their capacity to tolerate pain).

With respect to claim 30, Du Pen discloses the method of claim 27. Du Pen further discloses wherein the treatment initiation phase comprises determining a patient's designation based on at least one of: 
A) Additional Test and Data Points comprising at least one of:
i. Urine Toxicology Screen,
ii. Prescription Drug Monitoring Program (PDMP),
iii. Emergency room work-up, and
iv. Self-reported opioid use (Figures 12A, 16A, and 20A describe determining whether the patient is on opioids; [97], [98], and [102] provide an example patient history including Percocet), and
B) Treatment Efficacy comprising at least one of:
i. Measurement of Pain Scores (Figures 3, 7, and 31D, Table 1, and [60] show and describe the use of numerical pain scores; [99], [117], and [164] provide examples of pain scores being used to assess treatment),
ii. Recording, of vitals ([1136] describes monitoring blood pressure during drug titration),
iii. Documenting sleep patterns ([681] describes monitoring for a patient developing sleepiness),
iv. Monitoring disruptive behavior comprising at least one of aggressiveness, demanding behavior, hostile, threatening and intimidating behavior, and
v. Moni Wring calls to nursing staff and doctor.

With respect to claim 31, Du Pen discloses the method of claim 27. Du Pen further discloses making a treatment decision for each patient based on the Initial Presentation and Differential Diagnosis (Page 8 Column 1 states that opioids can be initiated for mild pain, i.e. low-risk patients; Page 8 Column 1 states that [p]atients with severe episodic pain are high-risk patients due to the difficulty of managing this pain pattern… Titrate short acting opioids” as well as describing severe episodic pain patients as high risk and instructing the administration of short acting opioids),
wherein when a patient is diagnosed as low risk, treating the patient with an opioid or an opiate (Column 1 on page 8 states that opioids can be initiated for mild pain, i.e. low-risk patients), 
wherein when a patient is diagnosed as high risk, treating the patient using a short time opioid (Page 8 Column 1 states that [p]atients with severe episodic pain are high-risk patients due to the difficulty of managing this pain pattern… Titrate short acting opioids” as well as describing severe episodic pain patients as high risk and instructing the administration of short acting opioids; Figures 26A and 26B further specify that titration of these opioids in cases of severe episodic pain may be initiated with PCA) or buprenorphine alone or in combination with naloxone.

With respect to claim 32, Du Pen discloses the method of claim 27. Du Pen further discloses wherein the inpatient care phase comprises determining a patient's designation based on at least one of: 
A) Additional Data Tests and Data Points comprising at least one of:
i. Adequacy of pain control (Figures 3, 4, 7, 9, 12A, 13, and 26-28, and Table 1 describe assessing pain levels and whether pain is controlled; [863], [900], and [904] include tables describing procedures based on whether current pain is adequately controlled), and
ii. Nothing by Mouth (NPO) status,
B) Treatment Efficacy comprising at least one of:
i. Pain score (Figures 3, 7, and 31D, Table 1, and [60] show and describe the use of numerical pain scores; [99], [117], and [164] provide examples of pain scores being used to assess treatment),
ii. Vital signs for withdrawal, 
iii. Drug screen for possible inconsistency,
iv. Behaviors and truthfulness of patient, and
C) Treatment Decisions comprising at least one of:
i. Patient well controlled - continue treatment (Figure 9 illustrates a protocol where patients who do not have moderate or severe pain, i.e. well controlled, are reassessed at the discretion of the provider; Figure 11 shows a protocol where patients having mild pain, i.e. well controlled, are maintained on the same treatment), 
ii. Patient poorly controlled - adjust treatment and consider adjuvant of buprenorphine or buprenorphine with naloxone (Figure 12A shows a protocol where patients with poorly controlled pain are initiated on short-acting opioids; Figure 11 shows a protocol where patients having severe pain, i.e. poorly controlled, are titrated on short-acting opioids), 
iii. Patient inconsistences on therapy, and 
iv. Adequacy of pain control (Figures 3, 4, 7, 9, 12A, 13, and 26-28, and Table 1 describe assessing pain levels and whether pain is controlled; [863], [900], and [904] include tables describing procedures based on whether current pain is adequately controlled).

While Examiner has applied the above prior art, Examiner notes that claim 27 only requires one of a treatment initiation phase, an inpatient care phase, a discharge phase or a chronic management phase to treat pain. Since claim 27 does not require an inpatient phase in order to satisfy the claim limitations, the requirements of the claim are met by the prior art disclosing a treatment initiation phase as cited above. Since the claim does not require the inclusion of an inpatient care phase, it consequently does not require an inpatient care phase further limited according to the above limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Du Pen et al (US Patent Application Publication 2003/0178031) as applied to claims 20 and 34, and further in view of CDC Guidelines for Prescribing Opioids for Chronic Pain-United States, 2016 (hereinafter CDC Guidelines).

With respect to claim 23, Du Pen discloses the method of claim 20. Du Pen does not expressly disclose wherein determining early treatment factors comprises determining at least one of: Contraband search of patient; a) Restriction of visitors of patient; b) Checking PDMP; c) Confirming what narcotic medications patient has at home; d) Call methadone clinic and conform last appointment; e) History of paying cash for medications; and f) Accessing whether or not patient has insurance. 
However, CDC Guidelines teaches that it was old and well known in the art of opioid control before the effective filing date of the claimed invention to collect PDMP data during early treatment (Page 1639 Column 2 ¶5 – page 1640 Column 1 ¶6 describes a clinical recommendation that clinicians should check and monitor PDMP data before prescribing opioids).
Therefore it would have been obvious to one of ordinary skill in the art of opioid control before the effective filing date of the claimed invention to modify the system of Du Pen to collect PDMP data during early treatment as taught by CDC Guidelines since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Du Pen already discloses collecting various types of data during early stages of treatment, and including PDMP data in that collection as taught by CDC guidelines would serve that same function in Du Pen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 34, Du Pen discloses the method of claim 27. Du Pen further discloses:
wherein the Chronic Management Phase comprises providing each patient sufficient medication to treat pain for 1 week ([1192] describes providing a 1-week supply of medication);

but does not expressly disclose:
allowing about 1 week to follow up with a qualified healthcare provider or to coordinate with hospital staff prior to discharge to attain proper social services.

However, CDC Guidelines teaches that it was old and well known in the art of opioid control before the effective filing date of the claimed invention to allow about 1 week for a patient to follow up with a qualified healthcare provider (Page 1639 Column 1 ¶¶2-3 describe having a follow-up after 1-4 weeks of starting opioid therapy).
Therefore it would have been obvious to one of ordinary skill in the art of opioid control before the effective filing date of the claimed invention to modify the system of Du Pen to allow about 1 week for a patient to follow up with a qualified healthcare provider as taught by CDC Guidelines since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Du Pen already discloses following up with patients, and allowing about 1 week for follow up as taught by CDC guidelines would serve that same function in Du Pen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the recitation of “allowing about 1 week to follow up with a qualified healthcare provider or to coordinate with hospital staff prior to discharge to attain proper social services” only constitutes non-functional descriptive material. The term “allowing” indicates that the subsequent limitations are not required to be performed as part of the method itself, but rather are intended or anticipated subsequent occurrences outside of the method itself. This limitation therefore does not have a functional relationship with the claimed method because it does not functionally affect the recited steps of the method and does not serve to further limit the claimed method in view of the prior art.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Du Pen et al (US Patent Application Publication 2003/0178031) as applied to claim 28, and further in view of Ackerman et al (US Patent Application Publication 2013/0166319).

With respect to claim 33, Du Pen discloses the method of claim 28. Du Pen does not expressly disclose wherein the inpatient care phase comprises determining a patient's designation based on at least one of: A) Additional Tests and Data Points comprising at least one of: i. Reviewing prescription drug monitoring program (PDMP) to determine the appropriateness of discharge medications, and ii. Determining presence or absence of insurance coverage to lessen hurdles to patient access to (1) affordable medication per insurance formulary; (2) affordable treatment post discharge, and  (3) substance abuse treatment, B) Risk of Reoccurrence Mitigation comprising at least one of: i. Seven-day supply of pain medication provided at time of discharge with a guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment where appropriate via social services or private concern, and C) Treatment Decisions comprising at least one of: i. Seven-day supply of medication and guaranteed appointment within that seven-day period, and ii. Referral to substance abuse treatment facility or private practice (where applicable).
However, Ackerman teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to provide a referral to substance abuse treatment facility where appropriate via social services or private concern (Figure 1, [5], [9], [11]-[21], [53], and page 32 element 14 describe coordinating with hospital staff prior to patient discharge to refer the patient to substance abuse treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Du Pen to provide a referral to substance abuse treatment facility where appropriate via social services or private concern as taught by Ackerman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Du Pen already describes handling patients addicted to illicit drugs as they transition to outpatient (see e.g. [1190]-[1194]), and providing a referral to a substance abuse facility as taught by Ackerman would perform that same function in Du Pen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Examiner has applied the above prior art, Examiner notes that claim 27 only requires one of a treatment initiation phase, an inpatient care phase, a discharge phase or a chronic management phase to treat pain. Since claim 27 does not require an inpatient phase in order to satisfy the claim limitations, the requirements of the claim are met by the prior art disclosing a treatment initiation phase as cited above. Since the claim does not require the inclusion of an inpatient care phase, it consequently does not require an inpatient care phase further limited according to the above limitations.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Du Pen et al (US Patent Application Publication 2003/0178031) as applied to claim 27.

With respect to claim 35, Du Pen discloses the method of claim 27. Du Pen further discloses:
wherein the treatment initiation phase, inpatient care phase, discharge phase and chronic management phase each comprises time, location and staff components (Figure 26A, [52], Table 1, and [140]-[145] describe elements of initiating treatment including actions to be performed by staff at that time and in particular locations; [99], [116], [117], and [995] describe timing and actions for staff following a patient admission, i.e. location is a care facility; [1190]-[1194] describe providers only supplying 1-7 day opioid prescriptions for outpatients, i.e. a time, a location, and a staff member for discharge phase; [1206] and [1214]-[1218] describe a process for particular staff following up with patients on particular schedules while the patient is no longer at the facility);

but does not expressly disclose:
the time, location and staff components “for utilizing limited resources.”

However, the recitation of the time, location and staff components as “for utilizing limited resources” only constitutes non-functional descriptive material. This limitation does not have a functional relationship with the claimed method because it does not affect or change any action required to be performed as part of the method. Rather, this limitation merely describes an intended purpose of the time, location and staff components. Therefore, because the above limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

With respect to claim 36, Du Pen discloses the method of claim 35. Du Pen further discloses wherein the time, location and staff components for the treatment initiation phase comprise at least one of:
a) Patient controlled analgesia (PCA) placement and use for faster pain control with less need for nursing intervention (Figures 26A and 26B specify that titration of opioids in cases of severe episodic pain may be initiated with PCA. Examiner notes that the recitation of “for faster pain control with less need for nursing intervention” only constitutes non-functional descriptive material);
b) Buprenorphine or buprenorphine and naloxone providers pain control for longer periods with less need for nurse intervention; and 
c) Monitoring of administration and dosage times.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Du Pen et al (US Patent Application Publication 2003/0178031) as applied to claim 35, and further in view of Ackerman et al (US Patent Application Publication 2013/0166319).

With respect to claim 37, Du Pen discloses the method of claim 35. Du Pen does not expressly disclose wherein the time, location and staff components for the discharge phase comprise at least one of: a) Providing prescriptions in advance of patient leaving an inpatient facility; b) Recommending filling a prescription on-site when possible (beds-to-meds); and c) Providing substance abuse referrals as appropriate.
However, Ackerman teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to provide substance abuse referrals to substance abuse treatment facility as appropriate (Figure 1, [5], [9], [11]-[21], [53], and page 32 element 14 describe coordinating with hospital staff prior to patient discharge to refer the patient to substance abuse treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Du Pen to provide substance abuse referrals to substance abuse treatment facility as appropriate as taught by Ackerman since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Du Pen already describes handling patients addicted to illicit drugs as they transition to outpatient (see e.g. [1190]-[1194]), and providing a substance abuse referral as taught by Ackerman would perform that same function in Du Pen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brynjestad (US 5,908,383);
Palmer (US Patent Application Publication 2007/0299687);
Sprintz (US Patent Application Publication 2015/0339456);
Whiddon (US Patent Application Publication 2011/0288886);
Goetzke et al (US Patent Application Publication 2002/0123906);
Markel et al (US Patent Application Publication 2016/0279124);
National Guidelines for Medication-Assisted Treatment of Opioid Dependence;
WHO: Guidelines for the Psychosocially Assisted Pharmacological Treatment of Opioid Dependence;
Nicholls et al, Opioid Dependence Treatment and Guidelines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626